DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 9/13/21, the requirements 35 U.S.C. 119 (a)-(d) are met.
Information Disclosure Statement
The references cited on a Form PTO 1449 have been considered.
Specification
The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites, inter alia, the limitation "the device power supply included in the image former".  There is insufficient antecedent basis for this limitation, specifically a device power supply, in the claim.
Claim 7 recites, inter alia, the limitation "an amount of ink stored in the ink storage".  There is insufficient antecedent basis for this limitation, specifically an ink storage (as opposed to “a plurality of ink storages”), in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ota et al. (U.S. 2008/0273064 A1).
Ota et al. disclose the following claimed limitations:
Regarding independent Claim 1, an image former (inkjet recording apparatus, §§0002, 0060-0093 and Figs. 1-3) comprising: 
an inkjet head (22, §§0061-0062 and Figs. 1-3); 
a plurality of ink storages that is connected to the inkjet head and stores ink (70, 80, §0072 and Fig. 3); 
a pressure generator (68, 72, 92) that generates a difference in internal pressure between the plurality of ink storages so that ink flows between the plurality of ink storages and the inkjet head (§§0073, 0075, 0081 and Fig. 3); and 
a storage communicator (74, 84 and atmosphere) that causes the plurality of ink storages to communicate with each other so that the difference in internal pressure decreases (§§0074, 0076 and Fig. 3).
Regarding Claim 2, wherein the storage communicator includes an air flow path provided between the plurality of ink storages (through valves 74, 84 and atmosphere, §§0074, 0076 and Fig. 3) and 
a communication valve that causes the plurality of ink storages to communicate with each other by opening the air flow path.
Regarding Claim 3, wherein the communication valve opens the air flow path when the image former is stopped (Fig. 9).
Regarding Claim 6, wherein the air flow path is connected to the pressure generator (Fig. 3).
Regarding Claim 7, wherein the storage communicator causes the plurality of ink storages to communicate with each other when an amount of ink stored in the ink storage is equal to or more than a predetermined amount (§0075).
Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: the primary reason for indicating allowable subject matter of claim 4 is the inclusion of the limitations of an image former including wherein the communication valve closes the air flow path when receiving power supply from the device power supply included in the image former, while the communication valve opens the air flow path when not receiving power supply from the device power supply. It is these limitations found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: the primary reason for indicating allowable subject matter of claim 5 is the inclusion of the limitations of an image former including wherein the communication valve opens the air flow path by receiving power supply from an emergency power supply when the image former is stopped. It is these limitations found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853                                                                                                                                                                                                        
/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852